         Case 1:21-cr-00028-APM Document 384 Filed 09/02/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                   vs.                            *       Case No. 1:21-cr-00028-2 (APM)
                                                  *
DONOVAN CROWL,                                    *
         Defendant                                *
                                                  *

                                               ooOoo

                           MOTION TO DISMISS COUNT THREE

       Donovan Crowl, by his undersigned counsel, hereby respectfully moves this Honorable

Court to dismiss Count Three of the Fifth Superseding Indictment that charges a violation of 18

U.S.C. § 1361, Destruction of Government Property on the grounds that it fails to state an offense.

       The Statute - 18 U.S.C. § 1361.

               Whoever willfully injures or commits any depredation against any
               property of the United States . . . or attempts to commit any of the
               foregoing offenses, shall be punished as follows:

               If the damage or attempted damage to such property exceeds the sum
               of $1,000, by a fine under this title or imprisonment for not more than
               ten years, or both; if the damage or attempted damage to such
               property does not exceed the sum of $1,000, by a fine under this title
               or by imprisonment for not more than one year, or both.

       Standard for Dismissal

       Where the facts as alleged are undisputed, which they can be for the sake of this argument,

and where the facts if true would not sustain a conviction, a district court ought to dismiss, rather

than waiting for a jury to hear the factual issues and acquit. See United States v. Yakou, 428 F.3d

241 (D.C. Cir. 2005) (affirming dismissal of indictment pretrial). Authority to dismiss an indictment

even where it is facially sufficient is found in Rule 12(b), FED. R. CRIM. P. Id. at 246.
          Case 1:21-cr-00028-APM Document 384 Filed 09/02/21 Page 2 of 5




         As the D.C. Circuit has explained:

                There is no federal criminal procedural mechanism that resembles a
                motion for summary judgment in the civil context. Instead, Rule
                12(b) of the Federal Rules of Criminal Procedure provides that “[a]
                party may raise by pretrial motion any defense, objection, or request
                that the court can determine without a trial of the general issue.” The
                “general issue” has been defined as “evidence relevant to the question
                of guilt or innocence.”

Yakou, 428 F.3d at 246 (internal citations omitted); see also See United States v. Levin, 973 F.2d

463, 467 (6th Cir.1992) (pretrial dismissal affirmed in a medicare fraud case, where the operative

facts were undisputed and a two or three week trial of the substantive criminal charges would not

have assisted the district or appellate court in deciding the legal issues joined by the defendant's

pretrial motion to dismiss certain counts of the indictment). Significantly, the Sixth Circuit noted

“that the district court was not limited to the face of the indictment in ruling on the motion to

dismiss since Rule 12 vested the court with authority ‘to determine issues of fact in such a manner

as the court deems appropriate.’” Id.

         Similarly in United States v. Risk, 843 F.2d 1059 (7th Cir. 1988), the Seventh Circuit

affirmed dismissal of a facially sufficient indictment explaining that the undisputed facts did not

constitute a violation of any statute. In other words, the government’s own facts proffered to the

defendant and the district court simply did not conform to the allegations in the indictment. The

district court found no violation and correctly dismissed the indictment, not because the government

could not prove its case, but because there was no case to prove. United States v. Risk, 843 F.2d

1059, 1061 (7th Cir. 1988); accord United States v. Adkinson, 135 F.3d 1363, at n. 11 (11th Cir.

1998).




                                                  2
           Case 1:21-cr-00028-APM Document 384 Filed 09/02/21 Page 3 of 5




          Count Three Fails to State an Offense

          Count Three alleges that Mr. Crowl “attempted to, and did, willfully injure and commit

depredation against property of the United States, that is, the United States Capitol building . . . that

exceeded $1,000, and did aid and abet others known and unknown to do so.” Fifth Superseding

Indictment (ECF 328) at 33. Count Three specifically refers to ¶¶ 142-43 of the Indictment, which

allege:

                 At the top of the steps, the Stack joined and then pushed forward
                 alongside a mob that aggressively advanced towards the east side
                 Rotunda doors at the central east entrance to the Capitol, assaulted the
                 officers guarding the doors, threw objects and sprayed chemicals
                 towards the officers and the doors, and pulled violently on the doors.

                 At 2:39 p.m., ISAACS joined the crowd in forcibly pushing against
                 one of the east side Rotunda doors and the law enforcement officers
                 guarding that door. Shortly thereafter, the Capitol doors were
                 breached by the mob, and ISAACS entered the building.

Indictment (ECF 328) at 27-28 (emphasis added).

          The two paragraphs cited in Count Three do not allege that Mr. Crowl destroyed any

property, wilfully or otherwise, nor that he attempted to do so. Moreover, the government “wholly

acknowledges that the destruction of the doors began approximately 20 minutes” before Mr. Crowl

is alleged to have entered the Capitol. Government’s Opposition to Defendant’s Motion for

Reconsideration of Detention Order (ECF 103) at 21.

          The government’s suggestion that it may convict Mr. Crowl as an aider and abetter is

unavailing because the only principal alleged in the Indictment is a “mob.” And a mob cannot serve

as a principal. See, e.g., United States v. Rodgers, 419 F.2d 1315, 1317 (10th Cir. 1969) (“law is

settled that one cannot be guilty of aiding and abetting in the commission of a crime until it has been



                                                    3
         Case 1:21-cr-00028-APM Document 384 Filed 09/02/21 Page 4 of 5




established that someone has committed that crime”). “Knowledge that a crime is being committed,

even when coupled with presence at the scene, is generally not enough to constitute aiding and

abetting. United States v. Garguilo, 310 F.2d 249, 253 (2d Cir. 1962).

       In this case, the government again has charged Mr. Crowl on a novel theory that it is not even

employing in any of the other January 6 cases. Upon information and believe, this is the only case

where the defendants are being charged with a § 1361 count where none of the co-defendants

destroyed property. Such selective prosecution in a case where First Amendment activities are

implicated cannot stand.

                                         CONCLUSION

       For purposes of this motion, there are no factual disputes. And the undisputed facts are not

sufficient to sustain a conviction. See, e.g., United States v. Dean, 629 F.3d 257, 259 (D.C. Cir.

2011). This Court should therefore dismiss Count III against Mr. Crowl pursuant to Rule 12(b). See

United States v. Yakou, 428 F.3d 241 (D.C. Cir. 2005).

                                                     Respectfully submitted,

                                                     /s/ Carmen D. Hernandez

                                                     Carmen D. Hernandez
                                                     Bar No. MD03366
                                                     7166 Mink Hollow Rd
                                                     Highland, MD 20777
                                                     (240) 472-3391




                                                 4
        Case 1:21-cr-00028-APM Document 384 Filed 09/02/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

      I hereby certify that the instant notice was served on all counsel of record 2nd day of
September, 2021 on all counsel of record via ECF.



                                                         /s/

                                                  Carmen D. Hernandez




                                             5
